Name: Commission Regulation (EEC) No 657/86 of 28 February 1986 fixing the reference prices for certain fishery products for the period 1 March to 31 December 1986
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 No L 66/ 16 Official Journal of the European Communities 8 . 3 . 86 COMMISSION REGULATION (EEC) No 657/86 of 28 February 1986 fixing the reference prices for certain fishery products for the period 1 March to 31 Deceinber 1986 it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by the Act of Accession of Spain and Portugal, and in particular the first subparagraph of Article 21 (6) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides for the annual fixing, by product category, of reference prices valid for the Community for the products specified in particular in Annexes I , IV (B) and V to the said Regulation ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that for the products specified in Annex I (A) and (E) to the said Regulation, the reference price is to be equal to the withdrawal price or the selling price, fixed in accordance with Article 12 ( 1 ) of the said Regulation ; Whereas the Community withdrawal and selling prices for the products concerned were fixed for the period 1 March to 31 December 1986 by Commission Regulation (EEC) No 656/86 (2) ; Whereas, given the quantities of certain frozen and salted products and the conditions governing their importation, Article 1 The reference prices valid for the period 1 March to 31 December 1986 and the products in Annexes I (A) and (E) to Regulation (EEC) No 3796/81 , to which they refer, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) See page 1 1 of this Official Journal . 8 . 3 . 86 Official Journal of the European Communities No L 66/ 17 ANNEX Reference prices of certain products listed in Annex I (A) and (E) to Regulation (EEC) No 3796/81 \ \\ Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') I Extra, A (') B (') Extra, A (') B (') Atlantic sardines 03.01 B I d) 1 (a) Member States other than Spain and Portugal (b) Spain and Portugal 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 246 246 381 246 15,6 156 241 156 157 157 157 157 99 99 99 99 Spanish Mackrel (Scomber japonicus) ex 03.01 B I o) 1 aa) and ex 03.01 B I o) 2 aa) 1 2 3 0 0 0 0 0 0 204 204 204 204 180 168 Anchovy 03.01 B I p) 1 (a) Member States other than Spain (b) Spain 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 381 463 381 158 686 833 686 284 245 245 245 158 441 441 441 284 Megrim 03.01 B I u) 1 1 2 3 4 1 258 1 110 1 036 666 962 814 740 370 1 184 1 036 962 592 888 740 666 296 Rays' bream 03.01 B I v) 1 1 2 1 020 720 780 480 960 660 720 420 Whole or gutted with head (') Fish without head (') \ l Extra, A (') B (') Extra, A (') B (') Monkfish 03.01 B I w) 1 1 2 3 4 5 1 285 1 642 1 642 1 374 785 928 1 285 1 285 1 017 428 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 Reference price (ECU/tonne) Whole (') Edible crab ex 03.03 A III b) 1 2 1 080 810 Whole (') Tails (') \ Extra, A (') B (') Extra, A (') B (') Norway lobster ex 03.03 A V a) 2 1 2 3 4 3 564 2 495 2 099 0 2 574 1 505 832 0 8 109 5 724 3 339 2 480 5 438 3 625 1 813 859 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 .